As filed with the Securities and Exchange Commission on July 28, 2011 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number(811-05339) Concorde Funds, Inc. (Exact name of registrant as specified in charter) 1000 Three Lincoln Centre 5reeway LB3 Dallas, TX 75240-2650 (Address of principal executive offices) (Zip code) Gary B. Wood 1000 Three Lincoln Centre, 5reeway LB3, Dallas, TX 75240-2650 (Name and address of agent for service) 972-701-5400 Registrant's telephone number, including area code Date of fiscal year end: 9/30/2011 Date of reporting period:6/30/2011 Item 1. Schedule of Investments. CONCORDE VALUE FUND SCHEDULE OF INVESTMENTS IN SECURITIES June 30, 2011 (Unaudited) Shares or Principal Fair Percent of Amount Value Net Assets COMMON STOCKS - 95.23% AMUSEMENT & THEME PARKS The Walt Disney Co. $ % BREAKFAST CEREAL MANUFACTURING General Mills, Inc. BREWERIES Anheuser Busch InBev NV - ADR (b) CLOTHING ACCESSORIES STORES Hanesbrands, Inc. (a) COMMERCIAL BANKING Bank of New York Mellon Corp. COMPUTER STORAGE DEVICE MANUFACTURING EMC Corp. (a) COMPUTER TERMINAL MANUFACTURING Dell, Inc. (a) CRUDE PETROLEUM & NATURAL GAS EXTRACTION Canadian Oil Sands Ltd. (b) Devon Energy Corp. Penn West Petroleum Ltd. (b) DATA PROCESSING Fiserv, Inc. (a) DEEP SEA FREIGHT TRANSPORTATION Knightsbridge Tankers Ltd. (b) DIRECT LIFE INSURANCE CARRIERS Aon Corp. DIRECT PROPERTY & CASUALTY INSURANCE CARRIERS Travelers Companies, Inc. FARM MACHINERY & EQUIPMENT MANUFACTURING Deere & Co. HOME CENTERS Lowes Cos., Inc. INSTRUMENT MANUFACTURING FOR MEASURING Agilent Technologies, Inc. (a) LOCAL MESSENGERS & LOCAL DELIVERY United Parcel Service, Inc. MEDICAL LABORATORIES Quest Diagnostics Shares or Principal Fair Percent of Amount Value Net Assets MOTOR VEHICLE STEERING & SUSPENSION COMPONENTS MANUFACTURING Titan International, Inc. $ % NUCLEAR ELECTRIC POWER GENERATION Exelon Corp. PACKAGING MACHINERY MANUFACTURING Illinois Tool Works, Inc. PETROLEUM REFINERIES ConocoPhillips PHARMACEUTICAL PREPARATION MANUFACTURING Abbott Laboratories Johnson & Johnson POTASH, SODA, & BORATE MINERAL MINING Potash Corp. Saskatchewan - ADR (b) PROMOTERS OF PERFORMING ARTS, SPORTS & SIMILAR EVENTS WITH FACILITIES Live Nation Entertainment, Inc. (a) RADIO & TELEVISION & WIRELESS COMMUNICATION CoreLogic, Inc. (a) SERVICE INDUSTRY MACHINERY MANUFACTURING CAE, Inc. (b) SOFTWARE PUBLISHERS Microsoft Corp. Oracle Corp. TOTAL COMMON STOCKS (Cost $7,629,642) U.S. TREASURY OBLIGATIONS - 1.78% U.S. Treasury Note, 1.50%, due 07/15/2012 $ TOTAL U.S. TREASURY OBLIGATIONS (Cost $202,278) SHORT-TERM INVESTMENTS - 2.96% INVESTMENT COMPANIES Fidelity Institutional Money Market Portfolio - Select Class, 0.08% (c) TOTAL SHORT-TERM INVESTMENTS (Cost $337,487) Total Investments (Cost $8,169,407) - 99.97% Other Assets in Excess of Liabilities - 0.03% TOTAL NET ASSETS - 100.00% $ % Notes: ADR American Depository Receipt (a) Presently non-income producing. (b) Foreign issued security listed directly on a U.S. securities exchange. (c) Rate shown is the 7-day yield as of June 30, 2011. The cost basis of investments for federal income tax purposes at June 30, 2011 was as follows*: Cost of investments $ Gross unrealized appreciation Gross unrealized depreciation Net unrealized appreciation $ *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent semi-annual or annual report. Summary of Fair Value Measurements at June 30, 2011 (Unaudited) The Fund has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value, a discussion in changes in valuation techniques and related inputs during the period and expanded disclosure of valuation levels for major security types. The Fund’s investments are valued at market value or, in the absence of a market value, at fair value as determined in good faith by the Advisor and the Trust's Valuation Committee pursuant to procedures approved by or under the direction of the Board.Pursuant to those procedures, the Board considers, among other things; the last sale price on the securities exchange, if any, on which a security is primarily traded; the mean between the bid and asked prices; price quotations form an approved pricing service, and other factors as necessary to determine a fair value under certain circumstances.The Fund’s securities which are traded on securities exchanges are valued at the last sale price on the exchange on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any reported sales, at the mean between the last available bid and asked price.Securities that are traded on more than one exchange are valued on the exchange determined by the Advisor to be the primary market.Securities primarily traded in the National Association of Securities Dealers Automated Quotation (“NASDAQ”) Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter (“OTC”) securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent trade price.Short-term debt obligations with remaining maturities in excess of 60 days are valued at current market prices, as discussed above.Short-term securities with 60 days or less remaining to maturity are, unless conditions indicate otherwise, amortized to maturity based on their cost to a Fund if acquired within 60 days of maturity or, if already held by the Fund on the 60th day, based on the value determined on the 61st day.All other assets of the Funds are valued in such manner as the Board in good faith deems appropriate to reflect their fair value. A variety of factors may be considered in determining the fair value of securities, which may include consideration of the following: yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor's credit characteristics considered relevant. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. These inputs are summarized in the three broad levels listed below: Level 1 - Unadjusted quoted prices in active markets for identical assets or liabilities that the Funds have the ability to access. Level 2 - Observable inputs other than quoted prices included in level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 - Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumptions about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs or methodology used for valuing securities are not an indication of the risk associated with investing in those securities. The following is a summary of the inputs used to value the Fund's net assets as of June 30, 2011 (Unaudited): Level 1 Level 2 Level 3 Total Equity Securities Amusement & Theme Parks $ 292,800 $ - $ - $ 292,800 Breakfast Cereal Manufacturing - - Breweries - - Clothing Accessories Stores - - Commercial Banking - - Computer Storage Device Manufacturing - - Computer Terminal Manufacturing - - Crude Petroleum & Natural Gas Extraction - - Data Processing - - Deep Sea Freight Transportation - - Direct Life Insurance Carriers - - Direct Property & Casualty Insurance Carriers - - Farm Machinery & Equipment Manufacturing - - Home Centers - - Instrument Manufacturing For Measuring - - Local Messengers & Local Delivery - - Medical Laboratories - - Motor Vehicle Steering & Suspension Components Manufacturing - - Nuclear Electric Power Generation - - Packaging Machinery Manufacturing - - Petroleum Refineries - - Pharmaceutical Preparation Manufacturing - - Potash, Soda, & Borate Mineral Mining - - Promoters of Performing Arts, Sports & Similar Events with Facilities - - Radio & Television & Wireless Communication - - Service Industry Machinery Manufacturing - - Software Publishers - - Total Equity Securities - - U.S. Treasury Obligations - - Short-Term Securities - - Total Investments in Securities - Transfers between levels are recognized at the end of the reporting period.There were no transfers of securities between levels during the reporting period. Item 2. Controls and Procedures. (a) The Registrant’s Chief Executive Officer and Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Concorde Funds, Inc. By (Signature and Title)/s/Gary B. Wood Gary B. Wood, President Date07/27/2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/Gary B. Wood Gary B. Wood, President and Treasurer Date 07/27/2011 * Print the name and title of each signing officer under his or her signature.
